COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-315-CV


TODD SWETT                                                    APPELLANT

                                        V.

AT SIGN, INC., GLENN GIBSON,                                   APPELLEES
INDIVIDUALLY, AND DAVID ERICKSON,
INDIVIDUALLY

                                    ------------

           FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant Todd Swett appeals from multiple summary judgments granted

in favor of Appellees At Sign, Inc., Glenn Gibson, and David Erickson. We

affirm.




      1
          … See Tex. R. App. P. 47.4.
                                  Background

      Appellant sued Appellees in 2004 for breach of implied contract, quantum

meruit, breach of fiduciary duty, and shareholder oppression.2 Appellees filed

a general denial, affirmative defenses, and a counterclaim for conversion. On

July 5, 2007, Appellees filed a traditional motion for partial summary judgment

on their affirmative defenses and a no-evidence motion on Appellant’s causes

of action. Appellant filed a response to the traditional motion; the response

was not supported by evidence. It appears from the partial record before us

that he did not file a response to the no-evidence motion.        The trial court

granted the no-evidence motion on July 27, 2007, stating in its order that

“[Appellant] could not meet the burden to over come [sic] Summary Judgment

on the issues contained in [Appellant’s] Amended Petition.” But on September

24, the trial court granted Appellant’s motion for new trial; the reason why

does not appear in the record.

      On November 16, 2007, Appellees filed another traditional motion for

partial summary judgment on their affirmative defenses and another no-

evidence motion on Appellant’s causes of action.




      2
      … The earliest document in the partial clerk’s record filed in this court is
Appellees’ amended answer and affirmative defenses, filed June 22, 2007.

                                        2
      On December 6, 2007, Appellant filed a motion for leave to file his own

motion for summary judgment and a response to Appellees’ motions.

Appellant’s counsel stated that on October 1, 2007, he had faxed a proposed

scheduling agreement to Appellees’ counsel. The proposed agreement recited

November 16 as the deadline for filing summary judgment motions and

December 7 as the hearing date for all summary judgment motions. Appellant’s

counsel averred that he did not receive a reply from Appellees’ counsel until

November 27, when Appellees’ counsel faxed a signed copy of the proposed

agreement back to Appellant’s counsel. Appellant’s counsel further stated that

he received a letter from Appellees’ counsel on December 3 notifying him that

the trial court would hear the summary judgment motions on December 7 (the

letter does not appear in the clerk’s record).

      The record does not contain an order disposing of Appellant’s motion for

leave to file a late response, but on December 7, the trial court granted both of

Appellees’ motions for summary judgment. Appellant filed a motion for new

trial, asserting the same arguments he had made in his motion for leave; the

trial court denied the motion.




                                       3
      Appellees and Appellant then filed cross-motions for summary judgment

on Appellees’ counterclaims. The trial court granted Appellees’ motion, and

after filing additional motions for new trial and for reconsideration, Appellant

filed this appeal.

                                  Discussion

      In two issues, Appellant argues that the trial court erred (1) by denying

his motion for leave to file a response to Appellees’ motions for summary

judgment and by granting those motions for summary judgment and (2) by

granting Appellees’ motion for summary judgment on their counterclaims.

1.    Motion for leave to file late summary judgment response

      In a single paragraph comprising two sentences, Appellant argues that the

trial court erred by denying his motion for leave to file a late summary judgment

response because the standard for such motions articulated by the supreme

court in Carpenter v. Cimarron Hydrocarbons does not apply to this case; and

that even if the Carpenter standard does apply, Appellant’s motion satisfied

both parts of the standard. See Carpenter v. Cimarron Hydrocarbons Corp., 98
S.W.3d 682, 688 (Tex. 2002).

      In Carpenter, the supreme court held that a trial court should allow a

summary judgment nonmovant to file a late summary judgment response when

the nonmovant establishes good cause for failing to timely respond by showing

                                       4
that (1) the failure to respond was not intentional or the result of conscious

indifference, but the result of accident or mistake, and (2) allowing the late

response will occasion no undue delay or otherwise injure the party seeking

summary judgment. Id.

      Appellant argues that Carpenter does not apply because “a substantial

reason” for his failure to file a response was Appellees’ failure to provide him

with a signed copy of the proposed agreed scheduling order. But Appellant

wholly fails to explain why the Carpenter standard does not apply in this

circumstance, offers no alternative standard by which to assess the denial of

his motion for leave, cites no case other than Carpenter, and does not explain

how—assuming Carpenter does apply—the evidence attached to his motion for

leave established the Carpenter factors.

      To the extent that Appellant argues that some standard other than

Carpenter applies, we hold that Appellant waived this argument by failing to

adequately brief it. See Tex. R. App. P. 38.1(h) (providing that a brief must

contain appropriate citations to authorities); Hall v. Stephenson, 919 S.W.2d
454, 467 (Tex. App.—Fort Worth 1996, writ denied); see also Fredonia State

Bank v. Gen. Am. Life Ins. Co., 881 S.W.2d 279, 284–85 (Tex. 1994)

(discussing “long-standing rule” that point may be waived due to inadequate

briefing). We will, therefore, apply the Carpenter standard.

                                       5
      We focus our attention on the second part of the conjunctive Carpenter

standard, that is, did Appellant establish good cause by showing that allowing

the late response would not cause undue delay or otherwise injure Appellees?

See Carpenter, 98 S.W.3d at 688. The answer is “no.” In support of his

motion, Appellant filed the affidavits of his attorney and the attorney’s

paralegal. Both affidavits discuss the circumstances surrounding the proposed

scheduling agreement. Neither affidavit even mentions the possibility of delay

if the court granted the motion for leave. The motion itself was not sworn, and

it did not discuss delay, either. Thus, Appellant wholly failed to establish that

allowing the late response would not unduly delay or otherwise injure

Appellees.   We therefore hold that the trial court did not err by denying

Appellant’s motion for leave to file a late summary judgment response.

2.    Summary judgment on Appellant’s claims

      We turn now to the trial court’s grant of summary judgment on

Appellant’s claims. The trial court granted Appellees’ no-evidence motion on

Appellant’s causes of action and Appellees’ traditional motion on their

affirmative defenses of limitations and the statute of frauds. Appellant’s brief

discusses only the no-evidence motion.

      In order to obtain a reversal of a summary judgment, an appellant must

attack every ground upon which the trial court could have granted judgment.

                                       6
Malooly Bros., Inc. v. Napier, 461 S.W.2d 119, 121 (Tex. 1970); Krueger v.

Atascosa County, 155 S.W.3d 614, 621 (Tex. App.—San Antonio 2004, no

pet.). When the appealing party does not challenge a ground on which the

movant sought summary judgment in the trial court, settled summary judgment

principles demand that we affirm the trial court’s judgment.       Malooly, 461
S.W.2d at 121; Krueger, 155 S.W.3d at 621.

      Although Appellant’s issue statement is broad enough to encompass both

the no-evidence motion and the traditional motion, his brief contains no

argument whatsoever on the traditional motion, and Appellant does not show

or even argue that genuine issues of material fact precluded summary judgment

on Appellees’ affirmative defenses. We are, therefore, constrained to affirm the

trial court’s judgment based on the unchallenged traditional summary judgment

on Appellees’ affirmative defenses, and we overrule Appellant’s first issue. See

Malooly, 461 S.W.2d at 121; Krueger, 155 S.W.3d at 621.

3.    Summary judgment on Appellees’ counterclaims

      In his second issue, Appellant argues that the trial court erred by granting

summary judgment in favor of Appellees on their conversion counterclaim.

Appellees alleged that Appellant had wrongfully converted unidentified

“property and assets” that belonged to Appellants and had refused to return the

property when demanded to do so.

                                        7
      A counterplaintiff is entitled to summary judgment on a cause of action

if it conclusively proves all essential elements of the claim. See Tex. R. Civ. P.

166a(a), (c); MMP, Ltd. v. Jones, 710 S.W.2d 59, 60 (Tex. 1986). When

reviewing a summary judgment, we take as true all evidence favorable to the

nonmovant, and we indulge every reasonable inference and resolve any doubts

in the nonmovant’s favor. IHS Cedars Treatment Ctr. of DeSoto, Tex., Inc. v.

Mason, 143 S.W.3d 794, 798 (Tex. 2004).

      Appellant challenges the summary judgment on Appellees’ counterclaims

on four grounds. First, he argues that Appellees’ pleadings were vague and

ambiguous because “no intelligible cause of action could be deduced” from

them. Appellant did not specially except to Appellees’ pleading before the trial

court granted summary judgment. See Tex. R. Civ. P. 91. Defects in pleadings

are waived unless specifically pointed out by exception in writing and brought

to the attention of the judge before the judgment is signed in a nonjury case.

Tex. R. Civ. P. 90. Because Appellant failed to specially except to Appellees’

pleadings, he waived his complaints about them. See Estate of Stonecipher v.

Estate of Butts, 686 S.W.2d 101, 103 (Tex. 1985).

      Next, Appellant argues that Appellees are not entitled to summary

judgment because they produced no evidence that they had demanded the

return of the allegedly converted property. Appellant cites no authority in this

                                        8
section of his brief; thus, he has waived this argument. See Tex. R. App. P.

38.1(h).

      In the third part of his argument, Appellant contends that Appellees are

not entitled to summary judgment because their pleadings failed to identify the

specific property converted, did not show that Appellant attempted to deprive

Appellees of ownership without their permission, and did not show that they

had suffered any damages. In the fourth part, he argues that they failed to

present any evidence of damages. Once again, Appellant’s brief contains no

citations to authority to support his argument; thus, he has waived these

arguments, too. See id. We overrule Appellant’s second issue.

                                 Conclusion

      Having overruled both of Appellant’s issues, we affirm the trial court’s

judgment.


                                          PER CURIAM


PANEL: GARDNER, LIVINGSTON, and DAUPHINOT, JJ.

DELIVERED: May 21, 2009




                                      9